Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The response received on 7/22/2022 has been placed in the file and was considered by the examiner.  An action on the merit follows.
Response to Amendment
The amendments filed on 2022 July 22 have been fully considered.  Response to these amendments is provided below.

Summary of Amendment/ Arguments and Examiner’s Response:
The applicant has not provided any claim amendments; the applicant provides arguments.  On page 8 of the remarks the applicant summarizes previous arguments regarding the provisional application’s priority, and provides an excerpt from the provisional: “the invention can capture epipolar-only and indirect only live video with optimal efficiency” and that the description discloses “…By synchronizing these, the light can selectively illuminate just the part of the object that will be scanned by the photo-sensor”.
Neither of the cited description discloses the claimed epipolar configuration.  Neither uses the words “epipolar” nor discloses an inherent epipolar configuration, only conditions in which an epipolar configuration (and non-epipolar configurations) can exist.  Therefore, the provisional does not disclose the claimed subject matter.
On page 9 the applicant continues arguing that the “synchronized operation of the light source and the sensor wherein the light source illuminates a portion of the object being imaged and the sensor is configured to sense only the illuminated portion.  This is an epipolar configuration.  Having the light source illuminate only the portion of the object being scanned by the sensor is not possible absent an epipolar configuration.”  
The examiner disagrees.  The cited description from the provisional does not require an epipolar configuration.  For instance, the light source could project a horizontal line onto the object and the sensor could scan the line from a location placed vertically below or above and/or shifted horizontally from the light source.  Therefore, the scanning line and first row of pixels are not disclosed in an epipolar configuration in the provisional because the orientation of the pixels of the array and the scanning line are not always in the plane of an epipolar configuration, as understood to one of ordinary skill in the art.
ON page 9, The applicant reasserts that the configuration in the specification enables capturing of epipolar only video, and it is not possible to capture epipolar only live video without the claimed epipolar configuration.  
The examiner disagrees.  Even though the applicant discloses capturing epipolar-only video once in the provisional, there is no connection or disclosure in the provisional regarding how the video configuration is epipolar-only/ what parts are in the epipolar configuration nor, specifically, as claimed, that the scanning line and the row of pixels are in an epipolar configuration.  Epipolar only-video can be interpreted as any configuration in which parts of the video are in an epipolar configuration, not necessarily that the scanning line and pixels are in an epipolar configuration.   Therefore, the provisional does not disclose the claimed subject matter.
The applicant further argues on page 9 that the statement that the rolling shutter is aligned with source illumination discloses the claimed epipolar configuration, because this configuration is consistent with the argued limitations above.  The applicant states that since the provisional discloses the claimed subject matter, the provisional provides priority, the original filing date predates the filing date of Wang.
As explained above, the disclosed configuration is not necessarily an epipolar configuration.  The provisional does not predate Wang and the rejection follows below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20-23 and 27, 29-33 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by U.S. Patent Application Publication NO. 20170064235 (Wang et al).
Regarding claim 20, Wang et al discloses a method of detecting an image (fig. 3), comprising: enabling a first row of pixels of a two-dimensional pixel array (page 5, paragraph 42, fig. 5a-5c, SPi, ROi, fig. 2, item 142) to detect light reflected from at least one object (fig. 2, item 126) illuminated by a first light pulse from a first scanning line (page 5, paragraph 42, fig. 5a-5c, LPi) of a directable light source (fig. 2, item 122), the first row of pixels  in an epipolar configuration with the first scanning line (page 5, paragraph 42), and enabling a second row of pixels of a two dimensional pixel array (page 5, paragraph 49, fig. 5a-5c, SPi+1, ROi+1, fig. 2, item 142) to detect light reflected from the at least one object (fig. 2, item 126) illuminated by a second light pulse (page 5, paragraph 49, fig. 5a-5c, LPi+1) from a second scanning line of the directable light source (fig. 2, item 122), the second row of pixels in an epipolar configuration with the second scanning line (page 5, paragraph 49).
Regarding claim 21, Wang et al discloses generating detection signals corresponding to the detected light reflected from the at least one object when illuminated by each of the first and second light pulses, the detection signals being the signals received from item 142 of fig.2 and fig. 3, item 34).  
Regarding claim 22, Wang et al discloses generating depth information based on the generated detection signals corresponding to the detected light reflected from the object by the first and second light pulses (fig. 3, item 35).  
Regarding claim 23, Wang et al discloses the enabling the two-dimensional pixel array to detect light reflected from the at least one object illuminated by the first or second light pulses comprises:  determining an active region of the two-dimensional pixel array corresponding to a portion of the object being illuminated by the first or second light pulse by determining which rows form an epipolar plane (page 5, paragraph 49) and enabling the determined active region during the first or second light pulses (page 4, paragraph 49).
Regarding claim 27, Wang et al discloses a device (fig. 1, 2) comprising: a two-dimensional pixel array comprising a plurality of lines of pixels (fig. 2, item 142); a directable light source (fig. 2, item 122); and a controller (fig. 2, item 119, 146) to: enable a first row of pixels of a two-dimensional pixel array (page 5, paragraph 42, fig. 5a-5c, SPi, ROi, fig. 2, item 142) to detect light reflected from at least one object (fig. 2, item 126) illuminated by a first light pulse from a first scanning line (page 5, paragraph 42, fig. 5a-5c, LPi) of the directable light source (fig. 2, item 122), the first row of pixels  in an epipolar configuration with the first scanning line (page 5, paragraph 42),  and enable a second row of pixels of a two dimensional pixel array (page 5, paragraph 49, fig. 5a-5c, SPi+1, ROi+1, fig. 2, item 142) to detect light reflected from the at least one object (fig. 2, item 126) illuminated by a second light pulse (page 5, paragraph 49, fig. 5a-5c, LPi+1) from a second scanning line of the directable light source (fig. 2, item 122), the second row of pixels in an epipolar configuration with the second scanning line (page 5, paragraph 49).
Regarding claim 29, Wang et al discloses the controller further generates detection signals corresponding to the detected light reflected from the object when illuminated by each of the first and second light pulses, the detection signals being the signals received from item 142 of fig.2 and fig. 3, item 34); generates depth information based on the generated detection signals (fig. 5a, fig. 3, item 35).   
Regarding claim 30, Wang et al discloses the controller further: determines a sequence of portions of the object to be illuminated, rows shown in fig. 5a; directs a directable light source to sequentially illuminate the sequence of portions (fig. 5a, LPi- LPi+3 and beyond) and directs the two-dimensional pixel array to sequentially capture light from the sequence of illuminated portions (fig. 5a, SPi- SPi+3 and beyond).
Regarding claim 31, Wang et al discloses the controller further: temporally synchronizes the directable light source and the two- dimensional pixel array such that the two-dimensional pixel array captures light from a portion of the object illuminated by the directable light source, since the shutter period is timed to synchronize the receiving of light from the light pulse (pages 5-6, paragraph 51).
Regarding claim 32, Wang et al discloses the controller further:11Appl. No. 16/516,664Docket No.: 8350.0018C spatially synchronizes the directable light source and the two-dimensional pixel array (fig. 5a, LP and SP are synchronized) such that the directable light source illuminates a portion of the object that the two-dimensional pixel array is configured to capture, the row that is being illuminated in fig. 5a.  
Regarding claim 33, Wang et al discloses the sequence of portions of the object to be illuminated is chosen to maximize the total energy transferred from the directable light source to the two-dimensional pixel array because the portion illuminated is that which is detected and thus maximizes the total energy transferred from the light source by detecting the pixels that are illuminated and not the pixels that are not illuminated (fig. 5a).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        8/11/2022